Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Jibbe et al (US Pub. No. 2011/0314141).

As to claim 1, Jibbe discloses a data transmission method, applied to a first device (Fig. 1, label 115, “iSCSI/SAS router”), wherein the first device is connected to a management device (Fig. 1, label 125A, “host device” in iSCSI) and a second device (Fig. 1, label 155A, “Target” in SAS environment), and the method comprises: 

receiving a first request sent by the management device, wherein the first request comprises a device identifier of the second device (Fig. 3, labels 316, 330 and [0032], particularly, “At step 316, a selection of a target device is received from the iSCSI host device based on the list of iSCSI IDs and virtual iSCSI IDs.” and [0036], particularly, “Once the session is established, one or more TCP packets are received by the iSCSI/SAS router from the iSCSI host device for processing by the SAS target device at step 330.” Recalling that “SAS target device” reads on “the second device”) ; 
generating, based on the first request, a second request that can be transmitted between the first device and the second device (Fig. 3, labels 330-336 and [0036], particularly, “At step 332, each of the received TCP packets is stripped and raw data is extracted from an iSCSI PDU of each TCP packet by the iSCSI/SAS router. At step 334, the extracted raw data is converted to SAS commands by the iSCSI/SAS router. At step 336, the SAS commands are transmitted to the SAS target device for processing.”); 
sending the second request to the second device based on the device identifier of the second device (Fig. 3, labels 330-336 and [0036], particularly, “At step 332, each of the received TCP packets is stripped and raw data is extracted from an iSCSI PDU of each TCP packet by the iSCSI/SAS router. At step 334, the extracted raw data is converted to SAS commands by the iSCSI/SAS router. At step 336, the SAS commands are transmitted to the SAS target device for processing.”); and 
receiving feedback information generated after the second device executes the second request, and sending the feedback information to the management device ([0037], “Further, during the session, the SAS target device sends a SAS response to the iSCSI host device via the iSCSI/SAS router. The iSCSI/SAS router then strips the SAS response and extracts raw data from the SAS response. The iSCSI/SAS router then converts the extracted raw data to an iSCSI PDU. Then, the iSCSI/SAS router encapsulates the iSCSI PDU in a TCP packet and sends the TCP packet to the iSCSI host device.”; recalling that “the iSCSI host device” reads on “the management device”).

As to claims 6 and 11, they are rejected by a similar rationale by that set forth in claim 1’s rejection. 
  
As to claim 2, 7, and 12, Jibbe discloses the first device communicates with the management device through a first protocol, and the first device communicates with the second device through a second protocol; and the generating, based on the first request, a second request that can be transmitted between the first device and the second device comprises: converting the first request that is based on the first protocol into the second request that is based on the second protocol (Fig. 3, labels 328-336 and [0035]-[0036]; TCP reading on “first protocol” and “SAS” reading on “a second protocol”).

As to claim 3, 8, and 13, Jibbe discloses the converting the first request that is based on the first protocol into the second request that is based on the second protocol comprises: encapsulating information in the first request except the device identifier of the second device into a message that is based on the second protocol; and encapsulating the encapsulated message that is based on the second protocol and the device identifier of the second device again into the second request that is based on the second protocol (Fig. 3, labels 326-336 and [0035]-[0036], particularly, “At step 326, the mapping and routing table is looked up for a SAS physical ID corresponding to a virtual iSCSI ID associated with the selected SAS target device.” “the virtual iSCSI ID” is not converted with the other information to SAS commands).

As to claim 4, 9, and 14, Jibbe discloses the converting the first request that is based on the first protocol into the second request that is based on the second protocol comprises: encapsulating information in the first request except the device identifier of the second device into the second request that is based on the second protocol (Fig. 3, labels 326-336 and [0035]-[0036], particularly, “At step 326, the mapping and routing table is looked up for a SAS physical ID corresponding to a virtual iSCSI ID associated with the selected SAS target device.” “the virtual iSCSI ID” is not converted with the other information to SAS commands).

As to claim 5, 10, and 15, Jibbe discloses the receiving feedback information generated after the second device executes the second request, and sending the feedback information to the management device comprises: receiving a second response that is based on the second protocol and that is sent by the second device, wherein the second response carries the feedback information generated after the second device executes the second request; converting the second response that is based on the second protocol into a first response that is based on the first protocol; and sending the first response to the management device, and sending the feedback information to the management device ([0037], “Further, during the session, the SAS target device sends a SAS response to the iSCSI host device via the iSCSI/SAS router. The iSCSI/SAS router then strips the SAS response and extracts raw data from the SAS response. The iSCSI/SAS router then converts the extracted raw data to an iSCSI PDU. Then, the iSCSI/SAS router encapsulates the iSCSI PDU in a TCP packet and sends the TCP packet to the iSCSI host device.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 6,683,883 (Czeiger et al) – The method involves coupling the transmission control protocol (TCP)/ Internet protocol (IP) and fiber channel (FCP) networks via a gateway. A virtual FC address and TCP/IP address are generated. A FCP-data-frame is translated into an Internet small computer system interface (iSCSI)-data-frame, and the iSCSI-data-frame is conveyed from the gateway to an iSCSI device in response to the TCP/IP address.
US Pub. No. 2020/0120035 (Subbiah) – The system has a first networking device having several peer ports. A second networking device includes a first port that have a first flow control configuration. The first port is coupled to the first networking device through a first peer port of several peer ports on the first networking device. A second port has a second flow control configuration. The second port is coupled to the first networking device through a second peer port of several peer ports. The second networking device is configured to group the first port and the second port as an aggregated link interface. The first flow control configuration of the first port is compatible with a third flow control configuration of the first peer port determined and a data flow for the aggregated link interface is provided through the first port.
US Pub. No. 2012/0297100 (Du) – The system has a main node whose serial attach small computer system interface (SAS) interface is connected with a short-distance auxiliary node by an SAS cable. A protocol interface of the main node supports the serial long-distance transmission in the main node and is connected with a protocol conversion gateway in a long-distance auxiliary node by an optical fiber or a serial cable. The protocol conversion gateway converts a serial long-distance transmission supporting protocol format data into a SAS protocol format data.
US Pub. No. 2006/0230220 (Yasuda et al) – A control unit comprising a table management unit for managing a management table, controls a host controller and a switching unit. A host controller connected to a server converts information received from the server into the information of fiber channel protocol and a switching unit routes the information of the fiber channel protocol. The management table indicates a hardware address comprising a world wide name (WWN) of the host controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452